Title: General Orders, 16 June 1776
From: Washington, George
To: 

 

Head Quarters, New York, June 16th 1776.
Parole Hanover.Countersign Ireland.


The Continental Congress have been pleased to come to the following resolution.
“In Congress, June 10th 1776. Resolved. That the pay of the Continental Troops, in the middle department be henceforth the same, as that of the Troops in the Eastern department.”
The General therefore directs, that when the Pay Abstracts for any of the Corps of the middle Department are made out, that the Colonels, or commanding Officers thereof, will take care that the pay of the men, from the 10th of June, be the same as those of the Eastern regiments.
The Brigadiers are to make themselves well acquainted with the nature, and situation of the Grounds, on the North and East Rivers, for some considerable distance about the City, with the best approaches to them, that they may know how to occupy these grounds, to the best advantage if occasion should require, and they are to cause the same to be done by their respective officers in turn.
Great and crying Complaints being made against the Armourers, not only for their Idleness, but the deceitful manner in which their work is executed—The General does in explicit terms assure them, that if any further Complaint of either should be exhibited, he will punish them in a most examplary manner; of this the Superintendent of that branch of business is desired, to make them fully acquainted.
Lieut: Walker of Col. Nixon’s Regiment, tried at the General Court-Martial, whereof Col. Parsons is president, on a charge exhibited against him by Capt: Butler of said Regiment for “maliciously and falsly accusing him of high Crimes and misdemeanours, and in consequence of which, procuring him, the said Capt: Butler, to be arrested and tried at a late General Court Martial, by which he was honorably acquitted.”
The Court after mature consideration are of opinion, that Lieut: Walker had sufficient grounds for exhibiting a Complaint,

against Capt: Butler, and that he is not guilty of maliciously, and falsly accusing Capt: Butler, and therefore do acquit the prisoner of the charge against him.
The General approves of the above sentence past against Lieut: Walker, and orders him released from his arrest.
Bowers Laybourn, and Thomas Perry, both of Capt. Van Wyck’s Company, and Col. McDougall’s Regiment, tried at the above Court Martial for “Desertion,” are found guilty and sentenced severally to be whipped Thirty-nine Lashes each on his bare back, for their respective offences.
Henry Davis of Capt: Johnson’s Company, Col. McDougall’s Regiment tried at the above Court Martial for “Desertion” is found guilty of the same and sentenced to be whipped Thirty-Lashes on his bare back for said offence.
The General approves of the above sentences, and orders the corporal punishment to be executed at the usual time and place.
Lieut: Elijah Oakly of Capt: Stenrods Company, in Col: McDougall’s Regiment, tried at the General Court Martial, whereof Col. Nixon was President, for “assaulting and beating, without provocation, one Miss Patterson, and Inhabitant of the City of New York” The Court are of opinion that Lieut: Oakley is guilty of the charge brot against him, and that he has behaved unworthy the character of a Gentleman and Officer; and the Court adjudge that he, Lieut: Oakley, be cashiered for said offence, and further orders, that Twenty Dollars be stopped out of the prisoner Lieut: Oakley’s pay (if so much be due to him) and be paid by way of damage to Miss Patterson.
The General approves of the sentence of the Court & orders that the Late Lieut. Oakley do immediately depart the camp.
Lieut: Chapman of Capt: Hale’s Company, and Col. Webb’s Regiment, tried at the General Court Martial whereof Col. Parsons is President, for “Disobedience of orders, and refusing to do his duty”—The Court are of opinion that the charge is fully supported against the prisoner Lieut: Chapman, and adjudge that he be dismissed the Continental Army for said offence.
The General approves of the sentence of the Court Martial, against Lieut: Chapman, and orders that he be dismissed the service, and depart the camp.
